UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2015


VERONICA MOODY JOHNSON,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00575-AWA-RJK)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Veronica Moody Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Veronica Moody Johnson appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Johnson’s

complaint for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Johnson v. Soc. Sec. Admin., No. 2:17-cv-00575-

AWA-RJK (E.D. Va. Aug. 7, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2